DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peters et al. (US 2019/0005986 A1).
As to claim 1, Peters discloses a method [paragraph 0006] comprising: 
downloading, by a processing system [System 10 on FIG. 2] including a processor [Processor coupled to a memory. paragraph 0093], audio data for rendering a spherical video [The spherical video data and the corresponding audio data may be encoded (downloaded) and prepared using a set of characteristics. paragraph 0028]; 
sorting, by the processing system, a plurality of sources of audio [Audio renderers 22 on FIG. 2] in the audio data according to an estimated sound source energy [Threshold] for each source in the plurality of sources, thereby creating a sorted list [Upsample video data] of the plurality of sources [If the number of detected sounds crosses the threshold value, then the content consumer device 14 may determine the most likely-next viewports. In turn, if the number of sounds that fall outside the current viewport crosses the threshold value, then the content 
prefetching, by the processing system and in an order of the sorted list of the plurality of sources, video data in plural fields of view [FoV viewports] centered on spatial coordinates [Likely-next viewports] of each audio source [Auditory cues] in the sorted list of the plurality of sources [In a streaming scenario, the content consumer device 14 may request the upsampled video data for all of the most likely-next viewports from the source device 12. The techniques of this disclosure enable the VR client to predict one or more possibly-next FoV viewports, and to thereby prefetch and premptively upsample the video data that is displayed via the likely-next viewport, based on auditory cues in the 3D audio soundfield of the VR audiovisual data. paragraphs 0084, 0091-0092, 0095, 0097], 
wherein the prefetching retrieves as many of the plural fields of view within an available bandwidth [Transmission channel] of a network [The soundfield representation generator 302 generates the bitstream 21 for transmission, as one example, across a transmission channel, which may be a wired or wireless (Network) channel, a data storage device, or the like. The bitstream 21 represents an encoded version of the HOA coefficients 11 and includes a primary bitstream and another side bitstream, which may be referred to as side channel information. paragraphs 0046 and 0060]. 

302 may generate the bitstream 21 for transmission, as one example, across a transmission channel, which may be a wired or wireless (Network) channel, a data storage device, or the like. paragraphs 0046 and 0060].  

As to claim 3, Peters discloses the method of claim 1, further comprising: rendering, by the processing system, the audio data and the video data corresponding to a selected field of view, wherein the selected field of view is in the plural fields of view [paragraphs 0091-0092 and 0094-0095).  

As to claim 4, Peters discloses the method of claim 1, further comprising: sorting audio sources having approximately a same amount of energy based on their proximity to other sources in the sorted list of the plurality of sources [paragraphs 0040 and 0075-0076]. 

As to claim 5, Peters discloses the method of claim 4, wherein the audio data comprises an object-based representation that includes metadata that describes the spatial coordinates of each audio source [paragraph 0040].  

As to claim 6, Peters discloses the method of claim 5, wherein the audio data conforms to an International Telecommunication Union Radiocommunication sector Audio Definition Model [paragraph 0004]. 



As to claim 8, Peters discloses the method of claim 1, further comprising: sorting audio sources having approximately a same amount of energy based on their proximity to a viewer, and limiting, by the processing system, the sorted list to 24 or fewer sources of the audio in the plurality of sources [FIG. 3 and paragraphs 0062 and 0087].  

As to claim 9, Peters discloses the method of claim 1, wherein the estimated sound source energy for each source of the audio is frequency-based [paragraphs 0031-0032, 0040, 0074, 0081, 0085, 0087, 0091, 0094 and 0096-0097]. 

As to claim 10, Peters discloses the method of claim 9, wherein the estimated sound source energy for each source of the audio is based on sound pressure [paragraphs 0031-0032, 0040, 0074, 0081, 0085, 0087, 0091, 0094 and 0096-0097]. 

As to claim 11, Peters discloses the method of claim 9, wherein the estimated sound source energy for each source of the audio is based on a particle velocity [paragraphs 0031-0032, 0040, 0074, 0081, 0085, 0087, 0091, 0094 and 0096-0097]. 



As to claim 13, Peters discloses the method of claim 1, wherein the estimated sound source energy for each source of the audio is based on an intensity vector [paragraph 0050]. 

As to claim 14, see claim 1’s rejection above, Peters discloses a device [FIG. 2], comprising: 
a processing system including a processor [Processor coupled to a memory. paragraph 0093]; and 
a memory [Memory device] that stores executable instructions that, when executed by the processing system, facilitate performance of operations [The memory device stored instructions to output video data. paragraphs 0010 and 0093], the operations comprising: 
downloading audio data associated with a spherical video [The spherical video data and the corresponding audio data may be encoded (downloaded) and prepared using a set of characteristics. paragraph 0028];
sorting a plurality of sources of audio in the audio data [Audio renderers 22 on FIG. 2] according to criteria for each source in the plurality of sources, thereby creating a sorted list [Upsample video data] of the plurality of sources [If the number of detected sounds crosses the threshold value, then the content consumer device 14 may determine the most likely-next viewports. In turn, if the number of sounds that fall outside the current viewport crosses the threshold value, then the content consumer device 14 may obtain upsampled video data for all of 
prefetching, in an order of the sorted list of the plurality of sources, video data in plural fields of view centered on spatial coordinates of each audio source in the sorted list of the plurality of sources [In a streaming scenario, the content consumer device 14 may request the upsampled video data for all of the most likely-next viewports from the source device 12. The techniques of this disclosure enable the VR client to predict one or more possibly-next FoV viewports, and to thereby prefetch and premptively upsample the video data that is displayed via the likely-next viewport, based on auditory cues in the 3D audio soundfield of the VR audiovisual data. paragraphs 0084, 0091-0092, 0095, 0097], 
wherein the prefetching of the video data is terminated after a certain number of fields of view [The soundfield representation generator 302 may generate the bitstream 21 for transmission, as one example, across a transmission channel, which may be a wired or wireless (Network) channel, a data storage device, or the like. The bitstream 21 may represent an encoded version of the HOA coefficients 11 and may include a primary bitstream and another side bitstream, which may be referred to as side channel information. paragraphs 0046 and 0060]; and 
rendering the audio data and the video data corresponding to a selected field of view [FoV viewports], wherein the selected field of view is in the plural fields of view [FIG. 10B is a diagram illustrating a mechanism by which a playback device (rendering) may implement local selection of resolution-specific video data on a viewport-by-viewport basis, based on analysis of audio spatial metadata. paragraph 0083]. 


As to claim 16, see claim 13’s rejection above.

As to claim 17, see claim 10’s rejection above. 

As to claim 18, see claim 1’s rejection above, Peters discloses a non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations [paragraph 0101], the operations comprising:
prefetching audio data from a spherical video [The spherical video data and the corresponding audio data may be encoded and prepared using a set of characteristics. paragraph 0028]; 
sorting a plurality of sources of audio in the audio data according to criteria for each source in the plurality of sources, thereby creating a sorted list of the plurality of sources [If the number of detected sounds crosses the threshold value, then the content consumer device 14 may determine the most likely-next viewports. In turn, if the number of sounds that fall outside the current viewport crosses the threshold value, then the content consumer device 14 may obtain upsampled video data for all of the most likely-next viewports and the audio decoding device 24 may also use metadata associated with the audio objects (e.g., direction, distance, and priority information) to determine the energy-predominant sounds of the soundfield to calculate a time-averaged histogram of the predominant sound directions of the 3D soundfield. paragraphs 0053, 0087-0088 and 0091];
14 may request the upsampled video data for all of the most likely-next viewports from the source device 12. The techniques of this disclosure enable the VR client to predict one or more possibly-next FoV viewports, and to thereby prefetch and premptively upsample the video data that is displayed via the likely-next viewport, based on auditory cues in the 3D audio soundfield of the VR audiovisual data. paragraphs 0084, 0091-0092, 0095, 0097]; and 
rendering the audio data and the video data corresponding to a selected field of view [FoV viewports], wherein the selected field of view is in the plural fields of view [FIG. 10B is a diagram illustrating a mechanism by which a playback device may implement local selection of resolution-specific video data on a viewport-by-viewport basis, based on analysis of audio spatial metadata. paragraph 0083]. 

As to claim 19, see claim 7’s rejection above. 

As to claim 20, see claim 9’s rejection above.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,735,882 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
Patented claim 1 claimed a method for spherical video streaming over a network, which perform the feature of the prefetching retrieves as many of the plural fields of view within an available bandwidth of the network.     
The pending claim 1 recited a method, which perform the similar feature of the prefetching retrieves as many of the plural fields of view within an available bandwidth of the network.
The difference between the two claims is that the patenting claim 1 recited an additional element, “determining, by the processing system, whether there is a single source or a plurality of sources of audio in the audio data.” to perform the claimed feature.
Therefore, the patenting claims anticipated the pending claims.

Pending claims 3-20 have the same limitations comparing the patented claims 2-20 as shown on the table below.

				

Patented claims
1. A method comprising: downloading, by a processing system including a processor, audio data for rendering a spherical video; sorting, by the processing system, a plurality of sources of audio in the audio data according to an estimated sound source energy for each source in the plurality of sources, thereby creating a sorted list of the plurality of sources; and prefetching, by the processing system and in an order of the sorted list of the plurality of sources, video data in plural fields of view centered on spatial coordinates of each audio source in the sorted list of the plurality of sources, wherein the prefetching retrieves as many of the plural fields of view within an available bandwidth of a network.  
3. The method of claim 1, further comprising: rendering, by the processing system, the audio data and the video data corresponding to a selected field of view, wherein the selected field of view is in the plural fields of view.  
4. The method of claim 1, further comprising: sorting audio sources having approximately a same amount of energy based on their proximity to other sources in the sorted list of the plurality of sources.  
5. The method of claim 4, wherein the audio data comprises an object-based representation that includes metadata that describes the spatial coordinates of each audio source.  

7. The method of claim 1, further comprising: analyzing, by the processing system, an audio sound field in the audio data to derive spatial coordinates of each sound source.  
8. The method of claim 1, further comprising: sorting audio sources having approximately a same amount of energy based on their proximity to a viewer, and limiting, by the processing system, the sorted list to 24 or fewer sources of the audio in the plurality of sources.  
9. The method of claim 1, wherein the estimated sound source energy for each source of the audio is frequency-based.  
10. The method of claim 9, wherein the estimated sound source energy for each source of the audio is based on sound pressure.  
11. The method of claim 9, wherein the estimated sound source energy for each source of the audio is based on a particle velocity.  
12. The method of claim 1, wherein the estimated sound source energy for each source of the audio is based on a steered response power.  
13. The method of claim 1, wherein the estimated sound source energy for each source of the audio is based on an intensity vector.  

15. The device of claim 14, wherein the operations further comprise: identifying the plurality of sources of audio in accordance with a steered response power.  
16. The device of claim 14, wherein the operations further comprise: identifying the plurality of sources of audio in accordance with an intensity vector.  
17. The device of claim 14, wherein the criteria comprises relative sound source energy of each source of the audio.  
18. A non-transitory, machine-readable medium, comprising executable 
19. The non-transitory, machine-readable medium of claim 18, wherein the operations further comprise: analyzing an audio sound field in the audio data to derive spatial coordinates of each source of the audio.  
20. The non-transitory, machine-readable medium of claim 19, wherein the analyzing further comprises a frequency-based computation of a time difference of arrival, a sound pressure, a particle velocity, or a combination thereof.



2. The method of claim 1, further comprising: rendering, by the processing system, the audio data and the video data corresponding to a selected field of view, wherein the selected field of view is in the plural fields of view or the field of view centered on spatial coordinates of the single source of the audio.

4. The method of claim 3, wherein the audio data comprises an object-based representation that includes metadata that describes the spatial coordinates of each source of the audio.
5. The method of claim 4, wherein the audio data conforms to an International Telecommunication Union Radiocommunication sector Audio Definition Model.
6. The method of claim 1, further comprising analyzing, by the processing system, an audio sound field in the audio data to derive spatial coordinates of each sound source.
7. The method of claim 1, further comprising sorting audio sources having approximately a same amount of energy based on their proximity to a viewer, and limiting, by the processing system, the sorted list to 24 or fewer sources of the audio in the plurality of sources.
8. The method of claim 1, wherein the estimated sound source energy for each source of the audio is frequency-based.
9. The method of claim 8, wherein the estimated sound source energy for each source of the audio is based on sound pressure.
10. The method of claim 8, wherein the estimated sound source energy for each source of the audio is based on a particle velocity.

12. The method of claim 1, wherein the estimated sound source energy for each source of the audio is based on an intensity vector.
13. A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: downloading audio data associated with a spherical video streaming on a network; identifying sources of audio in the audio data; determining whether there is a single source or a plurality of sources of the audio in the audio data; responsive to a determination that there is only the single source of the audio in the audio data, prefetching video data in a field of view centered on spatial coordinates of the single source of audio; responsive to a determination that there is the plurality of sources of the audio in the audio data, sorting the plurality of sources of the audio according to criteria for each source in the plurality of sources, thereby creating a sorted list of the plurality of sources; prefetching responsive to the determination that there is the plurality of sources of the audio in the audio data in an order of the sorted list of the plurality of sources, video data in plural fields of view centered on spatial coordinates of each audio source in the sorted list of the plurality of sources, wherein the prefetching of the video data is terminated after a certain number of fields of view; and rendering the audio data and the video data corresponding to a selected field of view, wherein the selected field of view is in the plural fields of view or the 
14. The device of claim 13, wherein identifying the sources of audio comprises steered response power.
15. The device of claim 13, wherein identifying the sources of audio comprises intensity vector.
16. The device of claim 13, wherein the criteria comprises relative sound source energy of each source of the audio.
17. The device of claim 13, wherein the certain number of fields of view comprises a lesser of 24 or as many FoVs as can be supported by an available bandwidth of the network.
18. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: prefetching audio data from a spherical video streaming over a network; identifying sources of audio in the audio data; determining whether there is a single source or a plurality of sources of the audio in the audio data; responsive to a determination that there is the plurality of sources of the audio in the audio data, sorting the plurality of sources of the audio according to criteria for each source in the plurality of sources, thereby creating a sorted list of the plurality of sources; prefetching video data responsive to the determination that there is the plurality of sources of the audio in the audio data, in an order of the sorted list of the plurality of sources in plural fields of view centered on spatial coordinates of each audio source in the sorted list of the plurality of sources 
19. The non-transitory, machine-readable medium of claim 18, wherein the operations further comprise analyzing an audio sound field in the audio data to derive spatial coordinates of each source of the audio.
20. The non-transitory, machine-readable medium of claim 19, wherein the analyzing further comprises a frequency-based computation of a time difference of arrival, a sound pressure, a particle velocity, or a combination thereof.














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
February 10, 2022